RENDERED: SEPTEMBER 18, 2020; 10:00 A.M.
                  NOT TO BE PUBLISHED

            Commonwealth of Kentucky
                   Court of Appeals

                    NO. 2019-CA-000347-MR


SUZANNE ANDRESS, INDIVIDUALLY AND
AS ADMINISTRATOR OF THE ESTATE OF
JAMES ANDRESS, AND LEO ANDRESS                   APPELLANTS



             APPEAL FROM KENTON CIRCUIT COURT
v.            HONORABLE KATHLEEN LAPE, JUDGE
                    ACTION NO. 10-CI-03935



ST. ELIZABETH MEDICAL CENTER, INC.;
DONALD SWIKERT, M.D.;
QUALIFIED EMERGENCY SPECIALISTS, INC.;
VINCENT PANGALOS, M.D.;
AND GOOD SAMARITAN HOSPITAL                           APPELLEES

                            AND

                    NO. 2019-CA-000474-MR


ST. ELIZABETH MEDICAL CENTER, INC. AND
DONALD SWIKERT, M.D.                        CROSS-APPELLANTS



         CROSS-APPEAL FROM KENTON CIRCUIT COURT
v.          HONORABLE KATHLEEN LAPE, JUDGE
                   ACTION NO. 10-CI-03935
SUZANNE ANDRESS, INDIVIDUALLY AND
AS ADMINISTRATOR OF THE ESTATE
OF JAMES ANDRESS, AND LEO ANDRESS                              CROSS-APPELLEES



                                OPINION
                 AFFIRMING IN PART, REVERSING IN PART,
                           AND REMANDING

                                    ** ** ** ** **

BEFORE: CALDWELL, DIXON AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: Suzanne Andress, individually and as administrator of

the Estate of James Andress, and Leo Andress, a minor child, appeal from an order

of the circuit court which denied their motion for a new trial. Appellants’ motion

raised multiple allegations which they argue required the trial judge to recuse

herself. Appellants also appeal a jury instruction issue and an evidentiary issue.

On cross-appeal, St. Elizabeth Medical Center, Inc. and Donald Swikert, M.D.

appeal three evidentiary issues. We hold that there is insufficient evidence for us

to properly review one of the recusal arguments. We reverse and remand for

additional findings as to one of the recusal issues, but affirm all other aspects of the

trial court’s judgment.

                    FACTS AND PROCEDURAL HISTORY

             On December 16, 2009, James Andress experienced neck pain,

dizziness, weakness, trouble speaking, and light-headedness while at work. Mr.


                                          -2-
Andress was transported by ambulance to the Good Samaritan Hospital emergency

room in Cincinnati, Ohio. Mr. Andress was examined by Dr. Vincent Pangalos.

Dr. Pangalos ran multiple tests on Mr. Andress and concluded that Mr. Andress

had simply strained a muscle in his neck and experienced a vasovagal reaction to

the pain. Mr. Andress declined pain medication and was discharged. Mr. Andress

was also instructed to return to the hospital if his symptoms returned or worsened.

               Later that same day, Mr. Andress’ pain worsened and he went to St.

Elizabeth Family Practice Center in Edgewood, Kentucky. Samuel Bradley, D.O.,

a second-year resident at the time, examined Mr. Andress. Mr. Andress informed

Dr. Bradley about previously being at Good Samaritan. Dr. Bradley obtained and

reviewed Mr. Andress’ medical records and test results from Good Samaritan.1

After examining Mr. Andress, Dr. Bradley sought help from Dr. Swikert, his

attending physician. Dr. Bradley informed Dr. Swikert about Mr. Andress and

informed him Mr. Andress had been to the Good Samaritan emergency room

earlier that day. Dr. Swikert examined Mr. Andress, but did not review the Good

Samaritan records or order additional tests. Dr. Swikert diagnosed Mr. Andress

with a muscle spasm and gave him a prescription for valium and pain medication.


1
  It is unclear which records and test results Dr. Bradley reviewed. During discovery in this case,
it was discovered that Mr. Andress’ medical records from the St. Elizabeth Family Practice
Center did not contain the records received from Good Samaritan. Additionally, Dr. Bradley
was unable to recall which records he reviewed. All Dr. Bradley could recall was that he
requested records from Good Samaritan and received them. This missing evidence will become
relevant later in this Opinion.

                                               -3-
                 Four days later, on December 20, 2009, Mr. Andress died from an

aortic dissection. At the time of his death, Mr. Andress was 50 years old, married,

and had four children, one of which was a minor. On January 8, 2010, Ms.

Andress called Dr. Swikert’s office and informed him of the death and requested a

copy of Mr. Andress’ medical records. Appellants filed the instant medical

malpractice action in December of 2010. Initially, Judge Martin Sheehan was the

presiding judge. Upon his retirement in 2015, Judge Kathleen Lape became the

presiding judge.2 A jury trial occurred in November and December of 2018.

Defendants Good Samaritan and Dr. Pangalos were dismissed from the case at

trial. A jury verdict eventually found in favor of Appellees. A trial order and

judgment reflecting the jury verdict was entered on January 7, 2019.

                 On January 10, 2019, Appellants filed a motion for a new trial. The

motion alleged Judge Lape failed to disclose that her husband, Michael Gerwe,

M.D., was an employee of St. Elizabeth Medical Center. It also alleged Judge

Lape failed to disclose that she had a personal relationship with Dr. Swikert.

Specifically, the motion alleged Dr. Swikert had co-hosted a fundraising event for

Judge Lape during her campaign, had donated $200 to her campaign, and that

Judge Lape and Dr. Swikert were Facebook friends. Appellants argued that Judge




2
    Judge Lape was elected to fill the judicial vacancy left by Judge Sheehan’s retirement.

                                                 -4-
Lape should have disclosed these facts to the parties and should have recused

herself from the case.3

              The motion for a new trial was heard during the court’s regularly

scheduled motion hour on February 4, 2019. At that time the court made the

following oral statement on the record:

              I’ve called Kentucky home my entire life and have deep,
              deep connections with this community. This community
              is relatively small and the legal community is even
              smaller. My father was a circuit judge for 18 years,
              everybody knows that, his picture is on the wall. I’ve
              practiced here for years, becoming a circuit judge. I was
              an attorney in this area for over 20 years before taking
              the bench. I have many friends and acquaintances in this
              community. Many are physicians, many are lawyers,
              many are police officers, many are just regular people.
              My father was also a colleague of Plaintiff’s counsel, Mr.
              Sanders. My family has known the Sanders family for
              many generations. Based on the knowledge that Mr.
              Sanders has of my family and myself, it would not occur
              to me that I would have to disclose anything about
              myself. Furthermore, as to any contributions to any of
              my campaigns, I have thousands of contributors, and as
              Plaintiff’s counsel has shown, that information is easily
              accessible, as is information about me and my family. I
              am very transparent and I did that on purpose. That said,
              this is not the first time I have dealt with this issue and
              I’m sure it’s not the last. I’m sure it’s not the last time
              I’m going to deal with it this week. Everybody knows
              my husband is a physician. He’s an OB/GYN, he’s an
              obstetrician/gynecologist. He is not employed by St.
              Elizabeth Medical Center or any of its derivative

3
  Appellants claim that they became concerned about Judge Lape’s impartiality during trial and
began researching her background; however, the issue of recusal was not raised until after the
trial concluded.

                                              -5-
             corporations. He provides services to women at the only
             full-service hospital in Northern Kentucky. St. Elizabeth
             Medical Center is arguably the largest employer in
             Kenton County and the only full-service hospital in
             Northern Kentucky. Many, many people have
             connections to that institution. In fact, I believe there
             were jurors who sat on this panel who had connections to
             St. Elizabeth. So, there was no conflict, there was no
             bias. All my decisions were made based on sound legal
             principle, therefore, Plaintiff’s motion is overruled.

An order was entered denying the motion for a new trial on February 8, 2019. Due

to some procedural issues, a second order denying the motion was entered on

February 20, 2019. This appeal followed.

                                     ANALYSIS

             The first issue we will address in this appeal is Appellants’ argument

that the trial court erred in denying their motion for a new trial due to Judge Lape’s

failure to disclose her husband Dr. Gerwe’s connection to St. Elizabeth Medical

Center. “The granting of a new trial is within the discretion of the trial court.

When a trial court denies a motion for a new trial, our standard of review is

whether there has been an abuse of that discretion.” Kaminski v. Bremner, Inc.,

281 S.W.3d 298, 304 (Ky. App. 2009). We also review a judge’s decision

regarding recusal for abuse of discretion. Minks v. Commonwealth, 427 S.W.3d
802, 806 (Ky. 2014). “The test for abuse of discretion is whether the trial judge’s

decision was arbitrary, unreasonable, unfair, or unsupported by sound legal




                                          -6-
principles.” Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999) (citations

omitted).

             Appellants rely on Kentucky Revised Statutes (KRS) 26A.015(2)(e)

and Judicial Canons found in Rules of the Kentucky Supreme Court (SCR) 4.300

for their argument that Judge Lape should have recused from this case. While

KRS 26A.015(2)(e) is certainly relevant to this case, we feel it necessary to quote

all of KRS 26A.015(2) because other subsections may have bearing on this case.

KRS 26A.015(2) states:

             Any justice or judge of the Court of Justice or master
             commissioner shall disqualify himself in any proceeding:

             (a) Where he has a personal bias or prejudice concerning
             a party, or personal knowledge of disputed evidentiary
             facts concerning the proceedings, or has expressed an
             opinion concerning the merits of the proceeding;

             (b) Where in private practice or government service he
             served as a lawyer or rendered a legal opinion in the
             matter in controversy, or a lawyer with whom he
             previously practiced law served during such association
             as a lawyer concerning the matter in controversy, or the
             judge, master commissioner or such lawyer has been a
             material witness concerning the matter in controversy;

             (c) Where he knows that he, individually or as a
             fiduciary, or his spouse or minor child residing in his
             household, has a pecuniary or proprietary interest in the
             subject matter in controversy or in a party to the
             proceeding;




                                         -7-
                 (d) Where he or his spouse, or a person within the third
                 degree of relationship to either of them, or the spouse of
                 such a person:

                         1. Is a party to the proceeding, or an
                        officer, director, or trustee of a party;

                         2. Is acting as a lawyer in the proceeding
                        and the disqualification is not waived by
                        stipulation of counsel in the proceeding filed
                        therein;

                         3. Is known by the judge or master
                        commissioner to have an interest that could
                        be substantially affected by the outcome of
                        the proceeding;

                         4. Is to the knowledge of the judge or
                        master commissioner likely to be a material
                        witness in the proceeding.

                 (e) Where he has knowledge of any other circumstances
                 in which his impartiality might reasonably be questioned.

Similar grounds for recusal can also be found in SCR 4.300, Canon 2, Rule 2.11,

which states:

                 (A) A judge shall disqualify himself or herself in any
                 proceeding in which the judge’s impartiality*[4] might
                 reasonably be questioned, including but not limited to the
                 following circumstances:

                 (1) The judge has a personal bias or prejudice concerning
                 a party or a party’s lawyer, or personal knowledge* of
                 facts that are in dispute in the proceeding.



4
    An asterisk after a word indicates that word is defined in SCR 4.300, Terminology section.

                                                 -8-
(2) The judge knows* that the judge, the judge’s spouse
or domestic partner,* or a person within the third degree
of relationship* to either of them, or the spouse or
domestic partner of such a person is:

      (a) a party to the proceeding, or an officer,
      director, general partner, managing member,
      or trustee of a party;

      (b) acting as a lawyer in the proceeding;

      (c) a person who has more than a de
      minimis* interest that could be substantially
      affected by the proceeding; or

      (d) likely to be a material witness in the
      proceeding.

(3) The judge knows that he or she, individually or as a
fiduciary,* or the judge’s spouse, domestic partner,
parent, or child, or any other member of the judge’s
family residing in the judge’s household,* has an
economic interest* in the subject matter in controversy or
in a party to the proceeding.

(4) The judge, while a judge or a judicial candidate,* has
made a public statement, other than in a court
proceeding, judicial decision, or opinion, that commits or
appears to commit the judge to reach a particular result or
rule in a particular way in the proceeding or controversy.

(5) The judge:

      (a) served as a lawyer in the matter in
      controversy, or was associated with a lawyer
      who participated substantially as a lawyer in
      the matter during such association;

      (b) served in governmental employment, and
      in such capacity participated personally and

                            -9-
                   substantially as a lawyer or public official
                   concerning the proceeding, or has publicly
                   expressed in such capacity an opinion
                   concerning the merits of the particular
                   matter in controversy;

                   (c) was a material witness concerning the
                   matter; or

                   (d) previously presided as a judge over the
                   matter in another court.

            Under both KRS 26A.015(2) and SCR 4.300, Canon 2,

            recusal is proper if a judge determines that his
            impartiality might reasonably be questioned; in fact, it is
            mandatory. Furthermore, there is always the higher
            consideration that every litigant is entitled to nothing less
            than the cold neutrality of an impartial judge and should
            be able to feel that his cause has been tried by a judge
            who is wholly free, disinterested, impartial and
            independent.

Petzold v. Kessler Homes, Inc., 303 S.W.3d 467, 471 (Ky. 2010) (citations and

internal quotation marks omitted). “The burden of proof required for recusal of a

trial judge is an onerous one. There must be a showing of facts of a character

calculated seriously to impair the judge’s impartiality and sway his judgment.”

Bissell v. Baumgardner, 236 S.W.3d 24, 28-29 (Ky. App. 2007) (citations and

internal quotation marks omitted). The recusal inquiry “is an objective one, made

from the perspective of a reasonable observer who is informed of all the

surrounding facts and circumstances.” Dean v. Bondurant, 193 S.W.3d 744, 746

(Ky. 2006) (citation and internal quotation marks omitted).

                                        -10-
               We will now apply the statute, judicial canon, and case law discussed

above to Appellants’ argument that Judge Lape should have recused due to her

husband’s relationship to St. Elizabeth Medical Center. Appellants argue that Dr.

Gerwe is employed by St. Elizabeth and that he holds himself out to be the

“Chairman” of St. Elizabeth’s OB/GYN group. Judge Lape found no need to

recuse based on this because her husband was not an employee of St. Elizabeth,

but was an independent contractor5 who performed services for women at St.

Elizabeth’s.

               We agree with Judge Lape on this issue. Judge Lape stated on the

record that her husband was not an employee of St. Elizabeth. This is supported by

exhibits filed by Appellees which indicate that Dr. Gerwe is employed by Seven

Hills OB-GYN Associates, P.S.C., but has privileges at St. Elizabeth Medical

Center. In addition, the services rendered to Mr. Andress had nothing to do with

Dr. Gerwe or OB/GYN services.

               After reviewing KRS 26A.015(2) and SCR 4.300, Canon 2,

specifically the sections dealing with a judge’s spouse and the catchall provision in

KRS 26A.015(2)(e), we hold that an objective, reasonable observer who knew all

the facts surrounding Judge Lape and Dr. Gerwe’s connection to St. Elizabeth



5
 Judge Lape does not use the term independent contractor, but it is clear to this Court that is
what she was describing.

                                               -11-
would not conclude that Judge Lape needed to recuse from the case. Dr. Gerwe

only had a de minimis connection to St. Elizabeth, had no pecuniary interest in the

outcome of the case, and had no interest that could be substantially affected by the

proceedings. Judge Lape’s decision not to recuse was reasonable under the

circumstances; therefore, there was no abuse of discretion.

               We must also point out that “[e]ven where an actual disqualifying

condition is discovered after entry of judgment, it does not follow automatically

that the judgment must be vacated.” Petzold, 303 S.W.3d at 473. Petzold

considered and relied on the analysis of Liljeberg v. Health Services Acquisition

Corp., 486 U.S. 847, 108 S. Ct. 2194, 100 L. Ed. 2d 855 (1988), to determine when a

judgment must be vacated for violation of the recusal statute or judicial canon. In

Liljeberg, the United States Supreme Court stated the following:

               We conclude that in determining whether a judgment
               should be vacated for a violation of [the federal recusal
               statute], it is appropriate to consider the risk of injustice
               to the parties in the particular case, the risk that the denial
               of relief will produce injustice in other cases, and the risk
               of undermining the public’s confidence in the judicial
               process.
Id., 486 U.S. at 864, 108 S. Ct. at 2205.6



6
  Petzold and Liljeberg discuss this three-part test for determining if a recusal issue necessitates
the vacating of a judgment, also known as retroactive recusal, in relation to Kentucky Rules of
Civil Procedure (CR) 60.02 and Federal Rules of Civil Procedure 60. These rules are almost
identical to each other. We also believe it is reasonable to apply it to a CR 59.01 and CR 59.05
motion for a new trial as those rules are similar to CR 60.02.

                                                -12-
             Turning to the Liljeberg three-part test, even if Judge Lape should

have recused herself from the proceedings, we do not believe vacating the

judgment is required in this case. As to the risk of the injustice to these parties,

while Appellants state that they had some reservations about Judge Lape’s

impartiality during trial, they do not point out any of her actions that caused such

suspicion. In addition, this was not a bench trial where Judge Lape was the sole

arbiter who decided the fate of the cause of action. A jury heard the evidence and

found that Appellees were not responsible for the death of Mr. Andress. As for

looking at other cases, Judge Lape indicated in her recusal statement that she has to

regularly deal with her ties to St. Elizabeth during her judicial duties. It is not

indicated in the record if Judge Lape has disclosed her ties to St. Elizabeth in other

cases; however, we believe that this case has put the issue on her radar and she will

be more cognizant of it going forward. Finally, as to the risk of undermining the

public’s confidence, as stated above, an objective, reasonable observer who has all

the facts would not conclude that Dr. Gerwe’s connection to St. Elizabeth would

mean Judge Lape is biased towards that institution.

             We now move to Appellants’ second argument regarding recusal.

Appellants argue that Judge Lape failed to disclose her relationship with Dr.

Swikert. Specifically, Dr. Swikert and his wife co-hosted a fundraiser during

Judge Lape’s judicial campaign, Dr. Swikert contributed $200 to Judge Lape’s


                                          -13-
campaign, and Dr. Swikert and Judge Lape are Facebook friends. Appellants

claim that these facts, collectively, make an objective, reasonable observer

question Judge Lape’s impartiality.

              Taken individually, the $200 campaign contribution would not require

Judge Lape to recuse herself. Recusal is not required “merely based on a campaign

contribution within the state’s campaign donation limits. To the contrary, the cases

that require recusal all involve the existence of a substantial donation coupled with

other activities that reasonably raise questions of impartiality.” Dean, 193 S.W.3d

at 751 (citations omitted); see also Bissell, 236 S.W.3d at 29.

              We also believe that Dr. Swikert’s participation in the fundraiser,

taken alone, would not require recusal. Appellants’ argument stems from an

advertisement for the fundraiser which lists over 70 people who “invite” the reader

to the fundraiser and states that the fundraiser was being hosted by Nancy and Dr.

Thomas Bunnell. It is not clear that Dr. Swikert was a co-host at all; however,

even if we were to assume he was, there were over 70 other co-hosts. This was

clearly not an intimate affair. Dr. Swikert also did not donate any more money to

Judge Lape’s campaign during this fundraising event.7




7
 The fundraiser was held on March 3, 2014, and Dr. Swikert’s only campaign donation occurred
on January 29, 2014.

                                           -14-
              Unfortunately, as it pertains to the Facebook friends aspect of this

argument, there is no evidence in the record regarding this claim. Judge Lape did

not mention it in her oral recusal statement or in her orders denying the motion for

a new trial. Being a Facebook friend does not necessarily require recusal.

Kentucky’s Judicial Ethics Committee has stated:

              While the nomenclature of a social networking site may
              designate certain participants as “friends,” the view of the
              Committee is that such a listing, by itself, does not
              reasonably convey to others an impression that such
              persons are in a special position to influence the judge.
              Certainly, judges have many extra-judicial relationships,
              connections and interactions with any number of persons,
              lawyers or otherwise, who may have business before the
              judge and the court over which he or she presides. These
              relationships may range from mere familiarity, to
              acquaintance, to close, intimate friendship, to marriage.
              Not everyone of these relationships necessitates a judge’s
              recusal from a case.

Judicial Ethics Opinion JE-119, 2010 WL 8973626, at *1 (Jan. 20, 2010). In this

case, the record is silent as to the extent of Judge Lape’s Facebook friendship with

Dr. Swikert. Are they simply Facebook friends who are only vaguely familiar with

each other or are they neighbors who routinely socialize with one another? While

we doubt it is the latter, we do not have any information regarding the scope of the

friendship.

              Since we must look at the connections between Dr. Swikert and Judge

Lape individually, as well as collectively, we cannot say for certain if Judge Lape


                                         -15-
should have disclosed this information or recused herself; therefore, we must

reverse and remand for more information. On remand, Judge Lape must indicate

what level of friendship she has with Dr. Swikert and analyze it collectively with

the campaign issues. It may also be prudent to address the Liljeberg three-part test

discussed supra.

                 Moving on from the recusal aspects of this appeal, we will now

address the jury instruction issue raised by Appellants. Appellants claim that the

trial court should have included a spoliation of evidence instruction8 in the jury

instructions. When evidence is missing or has been destroyed, a spoliation

instruction can be warranted. University Medical Center, Inc. v. Beglin, 375
S.W.3d 783, 787-88 (Ky. 2011), as modified on denial of reh’g (Mar. 22, 2012).

Such an instruction would be similar to this: If you believe missing exhibit X

contained material information and was intentionally and in bad faith lost or

destroyed, then you may, but are not required to, infer that the information in

missing exhibit X would be adverse to the defendant and favorable to the plaintiff.

Appellants claim that because the Good Samaritan records requested and obtained

by Dr. Bradley were missing from Mr. Andress’ St. Elizabeth records, and there is

no good explanation as to what happened to them, the spoliation instruction was

warranted.


8
    Also known as a destruction of evidence or missing evidence instruction.

                                                -16-
             A decision to give or to decline to give a particular jury
             instruction inherently requires complete familiarity with
             the factual and evidentiary subtleties of the case that are
             best understood by the judge overseeing the trial from the
             bench in the courtroom. Because such decisions are
             necessarily based upon the evidence presented at the trial,
             the trial judge’s superior view of that evidence warrants a
             measure of deference from appellate courts that is
             reflected in the abuse of discretion standard.

Sargent v. Shaffer, 467 S.W.3d 198, 203 (Ky. 2015) (footnote omitted).

             [W]hen the evidence is missing “utterly without
             explanation,” and where . . . the party who has lost it had
             absolute care, custody, and control over the evidence, we
             believe that the better practice is to treat missing
             evidence like any other evidentiary issue, and refrain
             from placing an enhanced burden upon the opposing
             party to obtain the instruction. . . . A trial court may use
             normal inferences and suppositions, and may rely upon
             circumstantial evidence in deciding whether to admit
             missing evidence testimony or give a corresponding
             instruction.

Beglin, 375 S.W.3d at 790 (citations omitted). “[N]onproduction alone is

sufficient by itself to support an adverse inference even if no other evidence for the

inference exists. . . . The inference depends, of course, on a showing that the party

had notice that the documents were relevant at the time he failed to produce them

or destroyed them.” Id. at 789 (citations and internal quotation marks omitted).

             The request for this instruction was made pretrial and after trial as the

parties were discussing jury instructions. During the pretrial conference, the trial

judge indicated that there had been no evidence of bad faith at that time for a


                                         -17-
spoliation instruction. After trial, the judge indicated the instruction was not

warranted because the evidence presented suggested that the records were lost at

the time of Mr. Andress’ visit to the St. Elizabeth Family Practice Center and not

after his death when the Appellees might have anticipated litigation.

              We do not believe the trial court abused its discretion in declining to

give a spoliation instruction; however, we come to this conclusion based on other

grounds.9 Dr. Bradley testified that he had no idea what happened to the records.

He speculated that he could have given them to Mr. Andress, could have

accidentally left the medical facility with them at the end of the day, or could have

left them in a pile of paper to be shredded. Dr. Swikert also testified that he did

not know what happened to the records; however, he also testified that he did not

believe they would have been kept in the first place. He testified that his practice

was to not keep records from other medical facilities in a patient’s file. Based on

the testimony of these doctors, the trial court concluded that the records at issue

went missing on the day Mr. Andress was seen at the medical center and not after

his death when a lawsuit could have been anticipated.

              We believe this finding by the court was erroneous. There was no

clear evidence what happened to the medical records at issue or when they went


9
 The Court of Appeals may affirm a judgment on other grounds than those relied on by the trial
court. See Commonwealth Natural Resources and Environment Protection Cabinet v. Neace, 14
S.W.3d 15, 20 (Ky. 2000); O’Neal v. O’Neal, 122 S.W.3d 588, 589 n.2 (Ky. App. 2002).

                                             -18-
missing. Dr. Bradley and Dr. Swikert only speculated as to what happened to the

records. A spoliation instruction

             contemplates that the jury will engage in fact-finding (“if
             you find from the evidence…”), thereby implying that,
             like any other issue, if there is a factual dispute in
             relation to the issue, the jury will resolve the
             disagreement. This obviously implies that, under our
             law, the trial court does not make any final and
             conclusive factual determination upon the elements of a
             missing evidence instruction.

Beglin, 375 S.W.3d at 788 (emphasis in original). Here, the trial court made

findings of fact by assuming the records likely went missing when Mr. Andress

was examined by Dr. Bradley and Dr. Swikert and not after Mr. Andress’ death.

Appellants argued that the records could have been intentionally destroyed after

Appellees were informed that Mr. Andress died. There was no evidence presented

one way or the other, as to what actually happened to the records or when they

went missing, only speculation; therefore, it should have been up to the jury to

decide this factual dispute.

             We still believe the trial court correctly declined to give a spoliation

instruction, albeit for different reasons, because the missing records were not in the

absolute or exclusive care, custody, and control of St. Elizabeth and Dr. Swikert.

The records were also available from Good Samaritan. In fact, Appellants used the

Good Samaritan records to question the witnesses. Appellants were able to

question witnesses about whether Dr. Bradley and Dr. Swikert acted appropriately

                                         -19-
assuming they had certain Good Samaritan records. Seeing as Appellants obtained

the missing records from another source and were able to question witnesses about

these records, there was no need for a spoliation instruction.10

               Appellants’ final argument on appeal is that the trial court erred in

classifying two documents as privileged and preventing Appellants from

introducing either document at trial. One of the documents was a letter written by

Dr. Swikert to St. Elizabeth’s Risk Management Department informing it of Mr.

Andress’ death. The second document was a missed call phone slip indicating that

someone from Risk Management had called Dr. Swikert’s office and requested a

copy of Mr. Andress’ medical records. The phone slip also contains a stamp

indicating that a copy of the records was sent to Risk Management.11

               These documents were in Mr. Andress’ medical records file and were

given to Appellants during discovery. Appellees argued during pretrial that these

documents were inadvertently included in the medical records, that they were

protected by attorney-client privilege, and that Appellants should be prohibited


10
   This Court was unable to locate Kentucky case law concerning whether it was appropriate to
give a spoliation instruction when missing evidence was obtained from another source. We did
find case law from other jurisdictions which holds as we do in this Opinion. Orbit One
Commc’ns, Inc. v. Numerex Corp., 271 F.R.D. 429, 443-44 (S.D.N.Y. 2010); Burge v. St.
Tammany Par., 336 F.3d 363, 373-74 (5th Cir. 2003); and Rosenblit v. Zimmerman, 766 A.2d
749, 758-59 (N.J. 2001).
11
  These documents are in the record under seal and we have examined them. As they are under
seal and concern issues of attorney-client privilege, we will try to limit our discussion regarding
the specific contents of the documents.

                                               -20-
from using or discussing them at trial. Appellants argued, and continue to argue on

appeal, that the documents were not privileged because they were not written by or

to an attorney, were not intended to be confidential, and did not contain

information for the purposes of seeking legal advice. The trial court ordered that

the contents of the letter and call slip were privileged, but Appellants’ counsel was

allowed to ask Dr. Swikert if he sent a letter to Risk Management.

             “[A]ttorney-client privilege applies only to ‘confidential

communication[s] made for the purpose of facilitating the rendition of professional

legal services to the client,’ [Kentucky Rules of Evidence (KRE)] 503(b)[,] and not

to other services an attorney might provide, such as business advice.” Collins v.

Braden, 384 S.W.3d 154, 160 (Ky. 2012).

             And “[d]espite the historic and modern sanctity of the
             attorney-client privilege, not all communications between
             an attorney and a client are privileged, and [thus] the
             burden is on the party claiming the privilege to prove that
             it exists as to the communications so claimed.” . . . .

                  And whether the privilege applies is a mixed
             question of law and fact that is “often reviewed de novo.”
             ....

                   Unlike in the federal courts, the attorney-client
             privilege in Kentucky is governed by the Rules of
             Evidence, specifically KRE 503. The basic rule of the
             privilege allows a client “to refuse to disclose and to
             prevent any other person from disclosing a confidential
             communication made for the purpose of facilitating the
             rendition of professional legal services to the client.”
             KRS 503(b). The communication must be “[b]etween

                                        -21-
the client or a representative of the client and the client’s
lawyer or a representative of the lawyer,” “[b]etween the
lawyer and a representative of the lawyer,” “[b]etween
representatives of the client or between the client and a
representative of the client,” or “[a]mong lawyers and
their representatives representing the same client.” KRE
503(b)(1)-(5).

      Under KRE 503, employees of a client can be
treated as “representatives” of the client. So, generally
speaking, and assuming they meet a few additional
requirements, confidential statements made by a client’s
employees to the client’s legal counsel are protected as
much as statements by the client itself. Likewise,
statements by the lawyer to the client or to the client’s
employees, again assuming they meet the additional
requirements, are also protected.

      Two of the additional requirements to establish the
privilege apply in every case. First, the statements must
actually be confidential, meaning they are “not intended
to be disclosed to third persons other than those to whom
disclosure is made in furtherance of the rendition of
professional legal services to the client or those
reasonably necessary for the transmission of the
communication.” KRE 503(a)(5). Second, the
statements must be made for the purpose of obtaining or
furthering the rendition of legal services to the client.
KRE 503(b).

      When statements by employees of a client are
involved, still more requirements must be met.
Specifically, the privilege only applies if the employee is
a “representative of the client” for purposes of the
privilege. A client’s employee can be a representative of
the client in making or receiving a confidential
communication only if he or she does so “[i]n the course
and scope of his or her employment,” the statement is
“[c]oncerning the subject matter of his or her
employment,” and the statement is made “[t]o effectuate

                            -22-
             legal representation for the client.” KRE 503(a)(2)(B)(i)-
             (iii). The first two requirements are substantial
             limitations on the privilege.
Id. at 161-62 (footnote and citations omitted). “Whether a particular

communication is privileged depends (absent waiver) not on what use was

ultimately made of the communication, but on the facts and circumstances under

which the communication was made.” Lexington Public Library v. Clark, 90
S.W.3d 53, 59 (Ky. 2002).

             We believe that Dr. Swikert’s letter was properly excluded due to

attorney-client privilege. At the time the letter was sent, the Risk Management

Department at St. Elizabeth was headed by a licensed attorney who was St.

Elizabeth’s internal legal counsel. The department’s function is to review issues

and provide legal advice concerning potential claims. The letter was dated soon

after Ms. Andress contacted Dr. Swikert’s office informing him of her husband’s

death and requesting a copy of the medical records. While the letter does not

specifically request legal advice or mention the possibility of a lawsuit, it is clear

that it was written to inform the Risk Management Department of Mr. Andress’

death and put them on notice a lawsuit was likely. Furthermore, an affidavit in the

record from Dr. Swikert states that the letter was sent in order to inform the

department of a possible medical negligence claim and to seek advice. The

affidavit also states that Dr. Swikert intended the letter to be confidential and it was


                                          -23-
not intended to be put into Mr. Andress’ medical file. Even without Dr. Swikert’s

affidavit, we believe the letter was clearly intended as a confidential

communication to the department regarding a potential lawsuit.

             As for the phone slip, it contained information that someone from the

Risk Management Department had called Dr. Swikert’s office and requested a

copy of Mr. Andress’ medical records. This call occurred after Dr. Swikert sent

the letter to the department informing it of Mr. Andress’ death. It also contained a

stamp showing that the records were faxed to the Risk Management Department.

Due to the timing of the call, i.e., that it was made after Mr. Andress’ death and

after Dr. Swikert informed the department of the death, we agree with the trial

court that this communication was privileged. The call from Risk Management to

Dr. Swikert was essentially following up on Dr. Swikert’s letter, which we have

held to be confidential and privileged. If the letter was privileged, it stands to

reason that the call slip indicating a follow-up call should also be privileged. We

find no error.

             We will now move on to the cross-appeal. Appellees first argue that

the trial court erred in allowing Appellants to elicit testimony from Dr. Swikert

which revealed that he sent a letter to Risk Management after Mr. Andress’ death.

Appellees argue that this questioning should not have been allowed as it was

irrelevant and all events surrounding the letter should have been privileged. The


                                         -24-
trial court allowed this question because it could go to St. Elizabeth’s protocol and

would not reveal privileged information.

             The proper standard for review of evidentiary rulings is abuse of

discretion. Goodyear Tire and Rubber Co. v. Thompson, 11 S.W.3d 575, 577 (Ky.

2000). We believe the relevance of the fact that Dr. Swikert sent a letter to Risk

Management is debatable; however, as we cannot definitively say it was irrelevant,

we will not conclude that allowing the question was an abuse of discretion. We

also agree with the trial court that since no information regarding the contents of

the letter were revealed to the jury, then there is no violation of the attorney-client

privilege.

             Appellees’ next claim is that the trial court erred by permitting

Appellants to put on testimony regarding Ms. Andress’ financial hardships after

her husband’s death. Appellees claim this testimony was irrelevant, prejudicial,

and sought to paint the “rich” hospital and doctor in a bad light. The trial court

allowed it by finding that it went to show Mr. Andress’ earning capacity and Ms.

Andress’ lost income. As this is an evidentiary issue, we review it for abuse of

discretion. We agree with the trial court’s reasoning. The testimony regarding Ms.

Andress’ poverty showed that Mr. Andress’ earnings helped support the family and

that, without those earnings, Ms. Andress was having financial hardships. There

was no abuse of discretion.


                                          -25-
                 Appellees’ final argument is that the trial court erred in permitting

Appellants to introduce into evidence, and elicit testimony concerning, Dr.

Bradley’s performance review. We will review this evidentiary issue for abuse of

discretion.

                 During Dr. Swikert’s examination by Appellants’ counsel,

Appellants’ trial counsel handed Dr. Swikert a performance review, dated

December of 2009. The performance review was concerning Dr. Bradley’s skills

as a doctor.12 The questioning revolved around the fact that Dr. Swikert gave Dr.

Bradley low scores on the evaluation, but still relied on him to read and interpret

medical records and provide necessary information regarding patient care. In other

words, Dr. Swikert relied on Dr. Bradley to inform him of the necessary

information needed to treat patients like Mr. Andress.

                 Appellees argue that this information was irrelevant to the standard of

care for diagnosing an aortic dissection and was improper in that it was being used

to show that if Dr. Bradley had low scores, he was likely negligent on the day he

examined Mr. Andress. Appellees cite to KRE 40313 and KRE 404.14 The trial



12
 As previously mentioned, Dr. Bradley was a second-year resident when he examined Mr.
Andress. These performance reviews are part of the residency program.
13
     KRE 403 states that relevant evidence can be excluded if it is overly prejudicial.
14
 KRE 404 states that evidence of a person’s character is inadmissible to show that the person
may have acted in conformity with that character on a particular occasion.

                                                 -26-
court allowed this line of questioning because Appellants’ counsel was using it to

show Dr. Swikert may have been negligent in relying on Dr. Bradley. To state it

another way, the evidence was not being used to impugn Dr. Bradley’s skills, but

to show that Dr. Swikert should not have relied so heavily on Dr. Bradley.

             We agree with the trial court’s judgment on this issue. Dr. Swikert’s

reliance on Dr. Bradley’s interpretation of medical information is relevant as to

whether Dr. Swikert may have been negligent in relying so heavily on Dr. Bradley

in light of Dr. Bradley receiving poor performance review scores. The

performance review was not used to question Dr. Bradley or show that he might

have been negligent in his examination of Mr. Andress. The evidence was used to

question Dr. Swikert’s actions. There was no abuse of discretion in allowing this

line of questioning.

                                  CONCLUSION

             Based on the foregoing, we affirm in part, reverse in part, and remand.

On remand Judge Lape should be more specific as to her relationship with Dr.

Swikert in light of her being Facebook friends with him. Judge Lape should then

determine if the Facebook friendship and Dr. Swikert’s connections to her judicial

campaign were so extensive as to require her recusal. Judge Lape should also

consider the Liljeberg three-part test if necessary.




                                         -27-
             DIXON, JUDGE, CONCURS.

             CALDWELL, JUDGE, CONCURS IN PART, DISSENTS IN PART,

AND FILES SEPARATE OPINION.

             CALDWELL, JUDGE, CONCURRING IN PART AND

DISSENTING IN PART: I agree with the majority except for the failure of the

trial court to give the jury a spoliation, or missing evidence, instruction. While I

agree with the analysis of the majority in determining that the when, where, and

how the medical records received from Good Samaritan went missing from Mr.

Andress’ file should be resolved by the jury, I do not agree with the ultimate

opinion finding that having the original of the records from Good Samaritan made

the spoliation instruction unnecessary.

             The missing evidence in this action are medical records that St.

Elizabeth physicians utilized in determining their treatment of Mr. Andress. That

there would not be a well-established and routinely utilized method for

preservation of a patient’s medical records utilized by the facility, whether or not

the records were initially produced by diagnostic work performed by the facility, is

specious at best.

             I agree that there may be many instances where having original

records would obviate the need for copies and perhaps would even be preferred.

However, in medical malpractice actions such as this, it is imperative to plaintiffs’


                                          -28-
cases to know exactly what records a treating facility had at the time of treatment,

not what they may or may not have had.

               As noted in the Appellants’ brief, under Kentucky Rules of Evidence

(KRE) 201, the trial court and this Court may take judicial notice of former 902

Kentucky Administrative Regulations (KAR) 20:058 (the regulation in place at the

applicable time of this action) which sets out what records a facility, such as St.

Elizabeth, must maintain and how long said records should be maintained.

               Appellees argue that because Appellants obtained the complete

records from Good Samaritan, there is no harm in those same records having not

been maintained as part of Mr. Andress’ record from St. Elizabeth. This argument

could hold water if Appellees had agreed to stipulate that they had received all the

records from Good Samaritan. St. Elizabeth was unwilling to so stipulate. St.

Elizabeth wanted to be able to claim they relied on test results and records

provided from Good Samaritan in their treatment of Mr. Andress but not have to

acknowledge receiving records that may be harmful to their case. Essentially,

Appellees seek to have their cake and eat it, too. For the trial court to so concede

is an abuse of discretion and the spoliation instruction should have been submitted

to the jury.




                                         -29-
BRIEFS FOR                   BRIEFS FOR APPELLEES/CROSS-
APPELLANTS/CROSS-            APPELLANTS ST. ELIZABETH
APPELLEES:                   MEDICAL CENTER, INC. AND
                             DONALD SWIKERT, M.D.:
Gregory M. Utter
Michael T. Cappel            Ellen M. Houston
Sarah Vonderbrink Geiger     Ryan M. McLane
Cincinnati, Ohio             Crestview Hills, Kentucky

Robert E. Sanders
Covington, Kentucky




                           -30-